Case held, decision reserved and matter remitted to Monroe County Court for a suppression hearing. Memorandum: Defendant was charged with two counts of criminal possession of a weapon in the third degree when the automobile in which he was a passenger was stopped and searched by police who found a loaded .38 caliber handgun in the trunk. His pretrial motion to suppress was denied by the suppression court, without a hearing, on the ground that he lacked standing. After a jury trial, defendant was convicted as charged. Although the “automatic standing” rule has been abrogated (United States v Salvucci, 448 US 83; People v Ponder, 54 NY2d 160), a person charged with a possessory crime is entitled to the constitutional guarantees against unreasonable searches and seizures when he can demonstrate a reasonable expectation of privacy in the invaded place (United States v Salvucci, supra, p 93; People v Ponder, supra, p 166). The record indicates that the lawful owner of the automobile had entrusted it to defendant’s possession several days previously for needed repairs. As a garageman or repairman, defendant had lawful possession of the car (cf. People v Weeden, 89 AD2d 814) so as to give him a reasonable expectation of privacy (see People v Robinson, 121 Misc 2d 267, 269-270). Accordingly, defendant has standing to contest the search and seizure and denial of the motion to suppress without a hearing was error. (Appeal from judgment of Monroe County Court, Celli, J., at trial; Kennedy, J., on motion to suppress — possession of weapon, third degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.